                                            Case 5:17-cv-07082-BLF Document 302 Filed 08/31/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        ADTRADER, INC., et al.,                          Case No. 17-cv-07082-BLF (VKD)
                                                         Plaintiffs,
                                   9
                                                                                             ORDER RE AUGUST 3, 2020
                                                   v.                                        DISCOVERY DISPUTE LETTER
                                  10

                                  11        GOOGLE LLC,                                      Re: Dkt. No. 297
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Plaintiffs seek an order compelling defendant Google LLC (“Google”) to produce

                                  15   documents responsive to plaintiff’s Request for Production No. 70. Dkt. No. 297. In addition,

                                  16   plaintiffs ask for an order requiring Google to answer plaintiff SCB’s Interrogatory No. 6. Id.

                                  17   The parties do not request a hearing on these disputes, and the Court finds the matter suitable for

                                  18   decision without oral argument. Civil L.R. 7-1(b).

                                  19            The Court denies plaintiffs’ request for an order compelling this discovery, and orders

                                  20   further proceedings, as set forth below.

                                  21   I.       BACKGROUND
                                  22            Plaintiffs initiated this action on December 13, 2017. Dkt. No. 1. In the operative

                                  23   complaint, plaintiffs allege that Google failed to properly refund or credit advertisers for invalid

                                  24   traffic on three of Google’s advertising platforms: DoubleClick Ad Exchange (“AdX”), AdWords

                                  25   program (“AdWords”), and DoubleClick Bid Manager (“DBM”). These allegations are made on

                                  26   behalf of three putative classes and one subclass. Dkt. No. 72 ¶¶ 157-248. Plaintiff AdTrader,

                                  27   Inc. (“AdTrader”) also asserts four individual claims against Google for breach of the AdX

                                  28   Publisher Agreement, breach of the implied covenant of good faith and fair dealing with respect to
                                             Case 5:17-cv-07082-BLF Document 302 Filed 08/31/20 Page 2 of 5




                                   1   the AdX Publisher Agreement, intentional interference with contract, and violation of California’s

                                   2   Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq. Id. ¶¶ 99-156.

                                   3            On March 13, 2020, the Court certified a plaintiff class of advertisers (the “AdWords

                                   4   Advertiser Class”) with respect to claims for breach of the AdWords Agreement, violation of

                                   5   California’s False Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500 et seq., and

                                   6   violation of California’s UCL. See Dkt. No. 278 at 32. The Court appointed plaintiff Specialized

                                   7   Collections Bureau, Inc. (“SCB”) as class representative for the AdWords Advertiser Class. Id.

                                   8   The Court denied class certification with respect to plaintiffs’ other proposed classes. Id.

                                   9   II.      LEGAL STANDARD
                                  10            A party may obtain discovery of any matter that is relevant to a claim or defense and that is

                                  11   “proportional to the needs of case, considering the importance of the issues at stake in the action,

                                  12   the amount in controversy, the parties’ relative access to relevant information, the parties’
Northern District of California
 United States District Court




                                  13   resources, the importance of the discovery in resolving the issues, and whether the burden or

                                  14   expense of the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

                                  15   III.     DISCUSSION
                                  16            The two disputes presented for decision are not related. The Court discusses each

                                  17   separately.

                                  18            A.     Plaintiffs’ Request for Production No. 70
                                  19            Plaintiffs’ Request for Production No. 70 asks Google to produce all documents and

                                  20   communications relating to “any instruction provided to Amber Wang” to book an accounting

                                  21   reserve to cover Google’s costs for issuing “retroactive refunds to DBM advertisers for historic

                                  22   uncredited activity.” Dkt. No. 297-1 at 1. Plaintiffs argue that these documents are relevant for

                                  23   two reasons. First, plaintiffs says that documents reflecting instructions provided to Ms. Wang are

                                  24   likely to show that “Google was motivated to book [the] reserve because it believed it had a

                                  25   contractional obligation or other legal duty to refund or credit advertisers for invalid traffic,” and

                                  26   that such evidence supports both AdTrader’s individual claims and the claims of the AdWords

                                  27   Advertiser Class. Dkt. No. 297 at 2. Second, plaintiffs say that these documents are relevant to

                                  28   Ms. Wang’s credibility. Id. at 3.
                                                                                          2
                                          Case 5:17-cv-07082-BLF Document 302 Filed 08/31/20 Page 3 of 5




                                   1           In response, Google argues that documents responsive to this request are not relevant

                                   2   because the accounting reserve at issue was booked solely for refunds to DBM advertisers. Id. at

                                   3   4. Google notes that the Court certified only a class of AdWords advertisers and declined to

                                   4   certify DMB or AdX advertiser classes. In addition, Google says that while AdTrader has an

                                   5   individual claim as a DBM advertiser, its damages are de minimis, a point AdTrader does not

                                   6   contest. Id. Finally, Google disputes that Ms. Wang’s credibility is at issue for any purpose. Id.

                                   7   at 5.

                                   8           In May 2018, Google’s legal department approved the issuance of refunds to DBM

                                   9   advertisers for previously uncredited invalid traffic on the DBM platform. See Dkt. No. 289 at 6.

                                  10   Plaintiffs moved for an award of attorneys’ fees, arguing that this litigation played a critical role in

                                  11   Google’s decision to provide these refunds. Id. at 2. In opposing plaintiffs’ motion, Google relied

                                  12   on the declaration of Amber Wang, a Google accountant, who testified that Google had booked a
Northern District of California
 United States District Court




                                  13   reserve for the DBM refunds in September 2017, months before plaintiffs initiated this action. Id.

                                  14   at 2, 8. On March 16, 2020, the Court concluded that plaintiffs were entitled to recover attorneys’

                                  15   fees in the amount of $725,580.80 under the common fund doctrine for work performed prior to

                                  16   May 2018. Id. at 15, 17.

                                  17           The Court is not persuaded that Request for Production No. 70 seeks documents relevant to

                                  18   any claim or defense. Plaintiffs provide no support for their contention that the reserve Ms. Wang

                                  19   mentions in her declaration was taken for refunds for invalid traffic on platforms other than DBM.

                                  20   See Dkt. No. 297 at 2 (citing Dkt. No. 204-5 at 6:11-16). Further, plaintiffs provide no support for

                                  21   their contention that Google’s understanding of its contractual obligations under the DBM

                                  22   Agreement bears on Google’s understanding of its obligations under the AdWords Agreement at

                                  23   issue with respect to the AdWords Advertisers Class. See Dkt. No. 131 at 7 (“[T]he relevant

                                  24   portions of the DoubleClick Ad Exchange Agreement and the AdWords Agreement . . . are

                                  25   essentially the same. Meanwhile, Section 2(a) of the DBM Agreement contains quite different

                                  26   language.”) (emphasis added). In short, even if Google’s beliefs about its contractual obligations

                                  27   under the AdWords Agreement are relevant to resolving ambiguities in that agreement—a point

                                  28   plaintiffs do not argue, except obliquely in a footnote—Google’s beliefs about its contractual
                                                                                          3
                                          Case 5:17-cv-07082-BLF Document 302 Filed 08/31/20 Page 4 of 5




                                   1   obligation under a different agreement are not. The discovery plaintiffs seek is not tied to any

                                   2   relevant agreement.

                                   3          The same is true with respect to AdTrader’s individual claims with respect to the AdX

                                   4   Publisher Agreement. AdTrader does not explain how Google’s beliefs about its contractual

                                   5   obligations under the DBM Agreement are relevant to its contractual obligations under the AdX

                                   6   Publisher Agreement.

                                   7          Moreover, as the Court has already resolved plaintiffs’ motion for attorneys’ fees

                                   8   concerning Google’s refunds to DBM advertisers, it is not clear how Ms. Wang’s declaration

                                   9   about the reserve taken for that purpose, or her credibility, is relevant to any claim or defense that

                                  10   remains in the case.

                                  11          Because the Court concludes that the requested discovery is not relevant to any claim or

                                  12   defense, the Court does not reach the question of proportionality.
Northern District of California
 United States District Court




                                  13          B.      Plaintiff SCB’s Interrogatory No. 6
                                  14          Plaintiff SCB’s Interrogatory No. 6 asks: “If YOU contend that Dr. Robert Kneuper’s

                                  15   description of YOUR crediting process, as stated in his November 8, 2019 expert report, is

                                  16   inaccurate in any way, then describe all material facts that support that contention and identify, by

                                  17   bates number, all DOCUMENTS reflecting those material facts.” Dkt. No. 297-1 at 2. The

                                  18   interrogatory refers to an expert report Dr. Kneuper submitted in support of plaintiffs’ motion for

                                  19   class certification. See Dkt. No. 204-66.

                                  20          Plaintiffs say that Google’s crediting process is a key issue in the case. They argue that the

                                  21   purpose of Interrogatory No. 6 is to obtain an accurate factual description of the process. Dkt. No.

                                  22   297 at 3. Google objects to this interrogatory on several grounds. First, Google says that

                                  23   Interrogatory No. 6 is an improper contention interrogatory that seeks expert opinion—namely, a

                                  24   rebuttal of an adverse expert’s description the crediting process. Id. at 6. Second, Google points

                                  25   out that it has already provided a rebuttal expert declaration of its expert Blake McShane which

                                  26   points out errors in Dr. Kneuper’s report, and plaintiffs have taken Professor McShane’s

                                  27   deposition. Google argues that requiring it to answer an interrogatory that covers essentially the

                                  28   same ground is unreasonable and burdensome. Id. at 6-7. Finally, Google argues that because the
                                                                                          4
                                          Case 5:17-cv-07082-BLF Document 302 Filed 08/31/20 Page 5 of 5




                                   1   interrogatory requires it to provide a detailed response to an expert report that Dr. Kneuper himself

                                   2   has characterized as “preliminary” and subject to “adjustments,” the interrogatory seeks

                                   3   information that is not relevant to any claim or defense. Id. at 7.

                                   4           The parties appear to agree that Google’s crediting process is relevant to the case. The

                                   5   question is whether Interrogatory No. 6 is an appropriate means to obtain discovery about that

                                   6   process.

                                   7           Plaintiffs are entitled to obtain a clear and complete explanation of Google’s crediting

                                   8   process. However, instead of simply asking for this information in a straightforward manner,

                                   9   plaintiffs use a backhanded approach, asking Google to critique an unspecified description of the

                                  10   crediting process found somewhere in plaintiffs’ own expert’s report. They do not identify any

                                  11   specific question or issue about the process for which they seek clarification or further

                                  12   information. The Court agrees with Google that responding to this interrogatory as it is currently
Northern District of California
 United States District Court




                                  13   formulated imposes an unnecessary and undue burden that is disproportionate to the needs of the

                                  14   case.

                                  15           “The court may, for good cause, issue an order to protect a party or person from . . . undue

                                  16   burden or expense, including . . . prescribing a discovery method other than the one selected by the

                                  17   party seeking discovery.” Fed. R. Civ. P. 26(c)(1)(C). Google need not provide a further response

                                  18   to Interrogatory No. 6. The parties shall confer promptly about the most expeditious means for

                                  19   plaintiffs to obtain information about Google’s crediting process (e.g. service of a different

                                  20   interrogatory, deposition of a knowledgeable witness) in advance of plaintiffs seeking this

                                  21   discovery by other means.

                                  22   IV.     CONCLUSION
                                  23           For the reasons discussed, plaintiffs’ request for an order compelling Google to respond to

                                  24   Request for Production No. 70 and Interrogatory No. 6 is denied.

                                  25           IT IS SO ORDERED.

                                  26   Dated: August 31, 2020

                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                         5
